Citation Nr: 9902533	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-44 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1968 to March 
1972, and from January 1981 to August 1992.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1993 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the appellants claim for 
service connection for degenerative arthritis of the left 
knee with history of cartilage removal, and assigned a 10 
percent disability evaluation.  The Board remanded this case 
in June 1997 for VA examination.  The RO declined an 
increased evaluation in an April 1998 rating decision, and 
has returned the case to the Board for further appellate 
review.

The Board notes that, in a Written Brief Presentation dated 
in December 1998, the appellants representative listed the 
issues of increased ratings for residuals of a cervical 
sprain and right ear hearing loss, as well as service 
connection claims for left ear hearing loss and hypertension.  
The Board in a July 1997 decision adjudicated these issues, 
and the appellant has not initiated an appeal on these issues 
since that decision.  Accordingly, these issues will not be 
addressed in this decision as they are not on appeal before 
the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The left knee disability, post- operative removal of the 
medial meniscus, is manifested principally by pain, swelling 
and arthritis with loss of 12 degrees of flexion.

3.  There is moderate impairment of the left knee.


CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent, but 
not in excess of 20 percent, for arthritis of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, the appellant has undergone recent VA 
examination, and the record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends that the severity of his left knee 
condition warrants a disability evaluation in excess of the 
currently assigned 10 percent rating.  By way of his April 
1994 testimony before the RO, and by various statements of 
record, he complains of a sharp, burning pain in the back of 
his left knee which worsens each year.  He has difficulty 
with climbing, standing or sitting for prolonged periods of 
time or doing anything out of the ordinary.  He further 
complains that his knee pops and cracks on use, and 
that he experiences a great deal of stiffness and swelling in 
cold or rainy weather.  He indicates that his knee is 
laterally unstable with limitation of use.  He avoids running 
or dodging motions.  In the past, he lost a job as a shipping 
clerk because the knee precluded him from standing long hours 
on a concrete surface.  He takes pain pills for his 
arthritis, and his doctor has told him that his knee 
condition was not going to get any better.  However, he does 
not need to use a knee brace.

Service medical records reveal the appellants history of 
meniscectomy of the medial meniscus of the left knee in 1978.  
In 1982, he was diagnosed with early degenerative joint 
disease (DJD) of the left knee manifested by anterior 
instability, antero- medial rotary instability, and antero- 
lateral instability.  He was told to perform quad 
exercises, and he was assigned a medical profile which 
precluded running more than a ¼ of a mile, jumping, and heavy 
lifting more than 50 pounds.  In 1983 and thereafter, his 
medical profile improved, but he was still restricted from 
running exercises except at his own pace.

In August 1992, the appellant filed his claim for service 
connection for severe knee problems.  On VA examination, 
dated in December 1992, he reported occasional episodes of 
his left knee giving way.  It was noted that he walked with a 
slow, but satisfactory gait pattern.  Physical examination 
revealed range of motion from 0 to 140 degrees.  No redness, 
heat, swelling or tenderness to palpation was evident.  He 
had a 1+ Lachman and pivot shift sign.  Diagnosis was of 
residuals of a left knee injury with instability secondary to 
anterior cruciate ligament tear, post- operative 
meniscectomy.

By means of a rating decision dated in April 1993, the RO 
granted the appellants claim for service connection for 
degenerative arthritis of the left knee with history of 
cartilage removal, and assigned a 10 percent disability 
evaluation effective from the date of claim.  This evaluation 
has remained in effect to the current appeal.

VA outpatient treatment records, dated from January 1994 to 
July 1997, reveal one documented complaint of left knee pain 
in October 1995.  Otherwise, he received treatment for 
complaint of other medical problems.

On VA joints examination, dated in September 1997, the 
appellant complained of constant left knee pain.  He 
experienced swelling and stiffness during the winter.  His 
job required standing on concrete floors all day long.  He 
took Ibuprofen, 800 mg., five times a day.  On physical 
examination, he walked with a limp favoring the left knee, 
but he did not use a cane or appliance.  There was some very 
slight swelling.  The only deformity consisted of a 6½ cm. 
scar on the medial aspect of the knee.  There was no 
subluxation, lateral instability, nonunion with loose motion, 
malunion or atrophy.  Range of motion of the left knee was 
128 degrees of flexion and 180 degrees of extension, as 
compared to 142 degrees of flexion and 180 degrees of 
extension of the right knee.  The examiner commented that 140 
degrees of flexion was considered normal.  X- ray examination 
showed DJD of the left knee with narrowing of joint space and 
osteophytes without any other deformity.  Diagnosis was of 
DJD of both knees, worse on the left.  The examiner indicated 
his opinion that the appellants constant left knee pain 
affected his activities, such as his ability to work.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

A 10 percent rating under Diagnostic Code 5257 is for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  A 10 percent rating is also representative of a 
knee disability manifested by symptomatic removal of semi- 
lunar cartilage (Diagnostic Code 5259), leg flexion limited 
to 45 degrees (Diagnostic Code 5260), leg extension limited 
to 10 degrees (Diagnostic Code 5261), impairment of the tibia 
or fibula, by either nonunion or malunion, with slight knee 
disability (Diagnostic Code 5262) and genu recurvatum 
(Diagnostic Code 5263).

A 20 percent disability rating is warranted for a knee 
disability manifested by moderate impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint (Diagnostic 
Code 5258), leg flexion limited to 30 degrees (Diagnostic 
Code 5260), leg extension limited to 15 degrees (Diagnostic 
Code 5261) and impairment of the tibia and fibula, by either 
nonunion or malunion, with moderate knee disability 
(Diagnostic Code 5262).  Ankylosis of the knee, with 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
disability evaluation (Diagnostic Code 5256).

Additionally, traumatic arthritis, substantiated by x- ray 
findings, is rated as analogous to degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  Degenerative 
arthritis is rated on the limitation of motion of the 
affected joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  A 10 percent rating is 
warranted for arthritis with limitation of motion which 
affects 2 or more major or minor joints.  In this respect, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1998).

The appellants knee is not ankylosed and, as such, he is not 
entitled to an increased rating under Diagnostic Code 5256.  
Recent VA examination reveals that the left knee is capable 
of 128 degrees of flexion, and full extension.  Accordingly, 
an increased rating under Diagnostic Codes 5260 and 5261 is 
not warranted.  See 38 C.F.R. § 4.71a, PLATE II (1998).  
There is no evidence of non- union or malunion of the tibia 
or fibula and, as such, an increased rating under Diagnostic 
Code 5262 is not warranted.  The medical evidence does not 
reflect dislocated semilunar cartilage with frequent episodes 
of "locking" and effusion, and, therefore, an increased 
rating under Diagnostic Code 5258 is not in order. 

Finally, the recent VA examination shows that there is no 
impairment of the knee due to subluxation or lateral 
instability.  These findings, which show improvement in 
stability since the 1992 examination, are more probative of 
his current level of disability.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  Because neither subluxation nor lateral 
instability of the knee is currently shown, this case is 
distinguished from that discussed in VAOPGCPREC 23- 97 (a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257).

Nonetheless, the Board is of the opinion that when the left 
knee disability is rated by analogy to Diagnostic Code 5257, 
a 20 percent rating is in order by virtue of the fact that 
there is moderate impairment of the knee.  The evidence shows 
credible complaint of left knee stiffness and pain affecting 
the appellants activities, including his ability to work.  
The evidence also shows that he walks with a left-sided limp, 
has knee swelling and loss of flexion of the leg.  The Board 
finds that this symptomatology establishes moderate, but no 
more than moderate, knee disability, thereby warranting a 20 
percent rating by analogy to Diagnostic Code 5257.  This 
rating contemplates the factors addressed at 38 C.F.R. 
§§ 4.40, 4.45.  The Board discerns no other schedular 
criteria allowing for a rating greater than 20 percent that 
are applicable to the appellants disability.


ORDER

An increased rating for arthritis of the left knee is 
granted, subject to the criteria which govern the payment of 
monetary awards.



		
	NANCY I. PHUILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
